SECOND DIVISION
                               MILLER, P. J.,
                          MERCIER and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  December 22, 2020



In the Court of Appeals of Georgia
 A19A1676. NATIONAL COLLEGIATE STUDENT LOAN TRUST
     v. 2007-1 v. BELL.

      MERCIER, Judge.

      National Collegiate Student Loan Trust 2007-1 (“NCSLT”) sued Shaquavia

Bell on a promissory note, alleging she defaulted on her obligation to repay the loan.

Bell filed a special appearance and answer stating, inter alia, that NCSLT lacked

standing to sue in its own name and that she was not properly served with the

complaint and summons. Bell moved to dismiss the complaint, arguing that NCSLT

lacked standing to pursue any action in any Georgia court, that the court lacked

personal jurisdiction over her, and that she received insufficient service of process.

The trial court heard the motion to dismiss and entered an order stating that NCSLT,

as a trust, could only pursue a civil action through its trustee, that it must substitute
its trustee as the real party in interest, and that failure to do so may result in dismissal

of the action. Based on its finding that the action was not then prosecuted in the name

of the real party in interest, the court declined to address the other motions filed by

the parties.1

       NCSLT did not substitute the party as directed in the order, but filed a motion

for reconsideration, contending that it is not an express trust but a Delaware statutory

trust and, as such, is recognized as an unincorporated association with capacity and

standing to sue in Georgia courts. The court denied NCSLT’s motion for

reconsideration and entered a final order dismissing the action “for want of a plaintiff

with standing.” NCSLT now appeals, asserting that a Delaware statutory trust is an

unincorporated association with the right, capacity, and standing to sue in its own

name, and that an unincorporated association is unlike traditional common law or

express trusts that have no separate personality apart from their trustees.

       The outcome of this case is controlled by our recent decision in Nat. Collegiate

Student Loan Trust 2007-3 v. Clayborn, ___ Ga. App. ___ (Case No. A20A1571,

decided October 23, 2020), where we reversed the trial court’s dismissal of NCSLT’s

       1
        Prior to the court’s order, NCSLT filed motions to transfer the case and to
vacate service of process. Bell’s motion to dismiss included the additional grounds
of lack of personal jurisdiction and insufficient service of process.

                                             2
action against a different borrower. We held that “NCSLT, despite its nomenclature

as a ‘trust,’ is a Delaware unincorporated association. As such, it is a separate legal

entity entitled to maintain an action in its own name in Georgia. Accordingly, the trial

court erred by dismissing the complaint.” Slip op. at 7 (1). NCSLT presents the same

arguments here that it presented in Clayborn. Therefore, for the reasons explained in

Clayborn, we reverse the trial court’s judgment in this case. And, because the trial

court declined to rule upon the parties’ pending motions in light of its dismissal for

lack of standing, we remand this case for the court to consider those motions.

      Judgment reversed and case remanded. Miller, P. J., and Coomer, J., concur.




                                           3